In an action to recover for personal injuries the infant plaintiff was awarded $400, and the father $100, on a trial before the court without a jury. The basis of the appeal of the plaintiffs is that the damages are inadequate. There is no dispute that the infant plaintiff suffered a partial fracture of the seventh cervical vertebra, a fracture of the clavicle and of the scapula, with separation of the joints; and that he was absent from school for some time and was unable to participate in school activities, particularly in athletics, for a considerable period; and that there are some results of the injury that seem to be permanent. We deem the award for damages to the infant plaintiff inadequate. Judgment reversed on the facts as against the weight of evidence on the question of damages, and a new trial granted, with costs to abide the event. Appeal from order denying motion to set aside verdicts dismissed. Davis, Johnston and Close, JJ., concur; Hagarty and Adel, JJ., dissent and vote to affirm.